Citation Nr: 1035127	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-03 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for bilateral plantar 
bursitis, bilateral pes planus with residuals of bilateral stress 
fractures of the feet and calcaneal spurring, evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from January 1978 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which 
confirmed and continued a 10 percent rating for bilateral plantar 
bursitis with calcaneal spur and stress fracture of the left 
foot.  A December 2006 rating decision granted an increase from 
the 10 percent rating to 30 percent, effective December 29, 2004 
(date of receipt of claim for increase) and incorporated into the 
service-connected disorder bilateral pes planus and residuals of 
a stress fracture of the right foot.  

Also, a July 2008 rating decision denied service connection for 
diabetes but the Veteran did not appeal that decision.  


FINDINGS OF FACT

The Veteran's service-connected bilateral foot disability is not 
improved with the use of orthopedic shoes or other appliance but 
he does not have marked pronation of the feet, extreme tenderness 
of the plantar surfaces of the feet, marked inward displacement 
or severe spasm of the Achilles tendons.  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for bilateral 
plantar bursitis, bilateral pes planus with residuals of 
bilateral stress fractures of the feet and calcaneal spurring are 
not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
Diagnostic Code 5276 (2009).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter, dated in March 2006.  The notice included the type of 
evidence needed to substantiate the claim for increase, namely, 
evidence of an increase in severity and notice that VA would 
obtain VA and other Federal agency records and that private 
medical records could be submitted or VA could be authorized to 
obtain them.  The notice included information as to 
determinations of effective dates and determinations of 
disability ratings, e.g., the nature, severity, and duration of 
symptoms in relation to a rating schedule as well as possible 
extraschedular evaluation. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
means for determining disability ratings and effective dates). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

The Veteran was afforded a VA rating examination in February 
2010.  He declined the opportunity to testify in support of his 
claim.  

The evidence of record includes VA examination reports, VA 
medical records, private treatment records, and statements from 
the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103. 

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been identified 
and obtained, to the extent possible.  As there is no indication 
of the existence of additional evidence to substantiate the claim 
for increase, the Board concludes that there has been compliance 
with the VCAA duty-to-assist provisions.  

Background

VA outpatient treatment (VAOPT) records reflect treatment for 
multiple disabilities, including for service-connected low back 
disability as well as nonservice-connected diabetes and 
hypertension.  In January 2007 the Veteran was given Jobst 
compression stockings.  

On VA orthopedic examination in October 2007, for evaluation of 
the Veteran's knees, it was noted that the Veteran did not need 
any assistive aids for walking.  He could stand for 15 to 30 
minutes and walk one block.  

On VA spinal examination in October 2007 it was noted that the 
Veteran had numbness and tingling which might be secondary to 
diabetes.  On neurological evaluation he had decreased vibratory 
sensation in the ankle and decreased pinprick sensation in each 
foot in a stocking distribution.  

VAOPT records reflect that in May 2009 the Veteran was wearing 
his compression stockings more often.  He declined treatment for 
heel spurs and felt that his oral medication worked well.  He was 
to be given heel cups.  

On VA examination in February 2010 the claim was reviewed.  
During service the Veteran was given heel cups and orthotics 
which provided some relief of left foot but not right foot pain.  
He was cortisone injects for right heel pain which did not help.  
In 1991 a large heel spur was removed.  Later during service he 
sustained a fractured right ankle.  His current symptoms in each 
foot were pain, swelling, hearing, redness, stiffness, 
fatigability, weakness, and lack of endurance when standing or 
walking.  His pain in the left foot was in the inner heel and 
plantar aspect of the heel and the pain on the right was in the 
medial aspect of the heel up to the calf.  He had swelling of 
each ankle.  He had heat and redness on the dorsum of the left 
foot and the entire right foot.  He had stiffness, fatigability, 
weakness, and lack of endurance of all of each foot.  He also 
complained of throbbing of the left foot and numbness of the left 
ankle and the bottom of the left foot, as well as tingling of the 
bottom of the right foot.  He had flare-ups on a daily basis.  As 
to the effects of flare-ups on limitation of motion or other 
functional impairment there was a 25 percent additional 
impairment of the right foot but no decrease in function in the 
left foot.  He was able to stand for up to one hour but was 
unable to walk for more than a few years.  He did not need any 
assistive aid or devices.  

On examination of the Veteran's left foot there was no evidence 
of instability or weakness.  There was evidence of painful 
motion, swelling, tenderness, and abnormal weight-bearing.  The 
pain on motion and the tenderness were in the medial aspect of 
the left heel and the swelling, which was non-pitting, was 
diffusely spread about the left ankle.  The evidence of abnormal 
weight-bearing was the presence of callosities.  He had no 
hammertoe deformity, hallux valgus or hallux rigidus.  He had 
mild spider veins of the left foot but no pes cavus (claw foot) 
but no malunion or nonunion of a tarsal or metatarsal bone.  He 
had pes planus of the left foot with inward bowing of the 
Achilles tendon which was not correctable with manipulation.  
There was no pain or spasm on manipulation of the Achilles 
tendon.  There was no forefoot or mid-foot mal-alignment but 
there was mild pronation.  An arch of the left foot was present 
on both non-weight bearing and weight-bearing, and there was pain 
on manipulation.  There was a mild valgus angulation of the os 
calcis in relationship to the long axis of the tibia/fibula of 5 
degrees which was not correctible by manipulation.  The weight-
bearing line was over the great toe.  There was no muscle atrophy 
or other deformity.  Vascularly, his foot was intact and there 
was no abnormal moisture or skin texture.  Sensation was intact 
and motor function was intact.  

On examination of the Veteran's right foot there was no evidence 
of instability or weakness but there was painful motion, 
swelling, tenderness, and abnormal weight-bearing.  He had pain 
in the right heel on motion.  He had non-pitting edema.  There 
was tenderness of the medial and plantar aspects of the right 
ankle and the right heel.  There was a 3.2 by 0.2 cms. scar on 
the medial aspect of the right foot at the heel region which was 
non-tender and without adherence or loss of tissue or muscle.  
The scar had no effect on range of motion.  Evidence of abnormal 
weight-bearing was the presence of callosities.  He had no 
hammertoe deformity, hallux valgus or hallux rigidus.  He had 
spider-like varicose veins about the heel, good pulses and 
capillary refill as well as normal moisture and skin texture.  He 
had no malunion or nonunion of a tarsal or metatarsal bone.  He 
had pes planus of the right foot with inward bowing of the 
Achilles tendon which was not correctable with manipulation.  
There was no pain or spasm on manipulation of the Achilles 
tendon.  There was no forefoot or mid-foot mal-alignment but 
there was mild pronation.  An arch of the left foot was present 
on both non-weight bearing and weight-bearing, and there was pain 
on manipulation.  There was a mild valgus angulation of the os 
calcis in relationship to the long axis of the tibia/fibula of 5 
degrees which was not correctible by manipulation.  The weight-
bearing line was over the great toe.  There was no muscle 
atrophy.  He had plantar fasciitis and a heel spur. 

Also on examination the Veteran had an antalgic gait and the pes 
planus of the feet was mild.  Dorsiflexion of each ankle was to 
10 degrees and plantar flexion was to 40 degrees.  He had full 
range of motion of his toes and there was no loss of range of 
motion on repeated testing of motion.  It was noted that the 
pronation of the feet was not marked but only mild. He had 
moderate tenderness of the feet and no marked inward displacement 
or severe spasm of the Achilles tendons.  The condition was not 
improved by the use of orthotics.  

X-rays in 2006 revealed no focal soft tissue swelling of the 
right foot but there was a moderate sized right plantar calcaneal 
spur, although the bone structures were intact and the joint 
spaces were preserved; an accessory ossicle adjacent to the 
distal aspect of the right calcaneus was unchanged.  A left foot 
X-ray revealed no soft tissue swelling but there was a moderate 
sized left plantar calcaneal spur, which was larger than on the 
right, but the bone structures were intact and the joint spaces 
were preserved.  The impression was bilateral moderate to large 
sized plantar calcaneal spurs.  

X-rays in 2010 demonstrated similar configuration to both 
navicularis, bilaterally, suggesting incomplete incorporation of 
the os tibia externum, i.e., the cornuate navicular.  Also, there 
were similar appearing ossifications adjacent to the cuboid, 
bilaterally, which might represent os vesalianum.  On the left, 
there might have been partial fusion to the cuboid and there were 
bilateral plantar calcaneal spurs.  Also on the left, there was a 
small ossification at the tip of the medial malleolus which might 
be related to old trauma or ligament injury.  

On comparison of the 2010 X-rays to X-ray in 2000, there was no 
acute fracture and the bilateral plantar calcaneal spurring 
appeared stable.  

The diagnosis was bilateral heel spurring, plantar fasciitis, and 
pes planus.  Bilaterally, the significant effects were decreased 
mobility and pain, and the effects were significant.  He had quit 
a job that paid more because of bilateral foot pain but in his 
current job he could delegate tasks to others that involved being 
on his feet and walking.  There was no effect upon his feeding 
himself, bathing, dressing, toileting or grooming.  The right 
foot condition caused mild impairment with respect to traveling 
and driving.  The left foot condition caused mild impairment with 
respect to shopping.  There was moderate impairment, bilaterally, 
as to performing chores.  The right foot caused moderate 
impairment as to shopping.  The left foot caused moderate 
impairment as to exercising, participation in sports and 
recreation.  The right foot condition caused severe impairment as 
to exercising and prevented participation in sports and 
recreation.  He had lost 4 weeks from work in the last 12 months, 
20 days because of his back but only 4 days because he had 
sprained his right ankle in December 2009 when he slipped on ice.  

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings 
during the appeal of any increased rating claim).   

An unlisted condition may be rated under a closely related 
disease or injury by the use of a "built-up" Diagnostic Code 
under 38 C.F.R. § 4.27, with consideration given to relevant 
medical history, current diagnosis, symptomatology, functions 
affected and anatomical localization.  38 C.F.R. § 4.20.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
assignment of a particular Diagnostic Code is "dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  

In rating musculoskeletal disabilities, consideration is given to 
functional loss due to pain, weakness, excess fatigability, or 
incoordination when those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 severe bilateral 
pes planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities warrants a 30 percent rating.  With pronounced 
bilateral pes planus with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-achillis on manipulation, not improved 
by orthopedic shoes or appliances a maximum 50 percent rating is 
warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5277 bilateral weak 
foot, a symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness, is rated on the basis of the 
underlying condition, with a minimum rating of 10 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5278, pes cavus (claw 
foot) when bilateral with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads, 
warrants a 30 percent rating.  A 50 percent rating is warranted 
for bilateral pes cavus with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity. 

Metatarsalgia, anterior (Morton's disease), when unilateral or 
bilateral, warrants a maximum 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, unilateral hallux 
valgus, when operated with resection of the metatarsal head, or 
if severe and equivalent to amputation of a great toe, warrants a 
maximum rating of 10 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5281, severe unilateral 
hallux rigidus is rated as severe hallux valgus but is not to be 
combined with a rating for pes cavus (claw foot, under Diagnostic 
Code 5278).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282 hammer toe of all 
toes of one foot without claw foot, warrants a maximum rating of 
10 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5283 malunion or 
nonunion of the tarsal, or metatarsal bones, when severe, 
warrants a maximum rating of 30 percent.  Note that with actual 
loss of use of the foot, a 40 percent rating is warranted. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 severe residuals of 
foot injuries warrants a maximum 30 percent rating.  Note that 
with actual loss of use of the foot, a 40 percent rating is 
warranted.  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight of 
the evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Board notes that the assignment of a particular Diagnostic 
Code is dependent on the facts of a particular case.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  In this case, the Board has 
considered whether another Diagnostic Code is more appropriate 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).   

Only four Diagnostic Codes provide for a rating greater than 30 
percent for bilateral disability of the feet.  One is Diagnostic 
Code 5283 for malunion or nonunion of tarsal or metatarsal bones 
which provides for a 40 percent rating if there is actual loss of 
use of a foot.  Likewise, Diagnostic Code 5284 for foot injuries 
also provides for a 40 percent rating if there is actual loss of 
use of a foot.  Here, however, there is no actual loss of use of 
a foot as shown by his having retained a significant amount of 
range of motion of each foot and ankle.  The other two Diagnostic 
Codes are Diagnostic Code 5278 for pes cavus (claw foot) and 
Diagnostic Code 5276 for pes planus (flat feet).  The Veteran 
does not have pes cavus (claw foot), hammertoe deformity, hallux 
valgus, hallux rigidus or mal-union or non-union of a tarsal or 
metatarsal bone but he does have, and is service-connected, for 
bilateral pes planus (flat feet).  Likewise, his residual 
scarring is asymptomatic and nondisabling.  Accordingly, 
Diagnostic Code 5276, for rating bilateral pes planus, is the 
appropriate Diagnostic Code for rating the Veteran's service-
connected bilateral foot disability.  

Normal dorsiflexion of an ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 U.S.C.A. § 4.71a, Plate II. 

In this case the Veteran's service-connected bilateral foot 
disability is not improved with the use of orthopedic shoes or 
other appliance.  However, he does not have marked pronation of 
the feet.  Rather, the recent VA rating examination found that 
while he does have pronation, it is only mild.  Also, he does not 
have extreme tenderness of the plantar surfaces of the feet 
inasmuch as that rating examination found that he has only 
moderate tenderness.  That rating examination also found that he 
does not have marked inward displacement or severe spasm of the 
Achilles tendon.  Based on these findings, the Board concludes 
that the disability picture does not more closely resemble the 
criteria of a 50 percent rating for pronounced disability.  

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly approximate 
the criteria for an evaluation higher than 30 percent for the 
service-connected disability of both feet at any time during the 
time frame which is relevant to this appeal.  Hart, supra.  In 
other words, the Veteran's service-connected disability of the 
feet has been no more than 30 percent disabling during the 
relevant time period, so the rating cannot be "staged" because 
the 30 percent rating is the greatest level of functional 
impairment during this time period.  

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) in the first instance but not from 
considering whether the case should be referred for such a 
rating.  The threshold factor is, after considering the level of 
severity and symptomatology with the schedular criteria, whether 
there is such an exceptional disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employability, that the schedular rating 
criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level 
and symptomatology, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  In that case, referral for consideration of an 
extraschedular rating is not required.  Thun, Id. Here, comparing 
the current disability level and symptoms to the Rating Schedule, 
the degree of disability is contemplated therein.  Moreover, 
frequent periods of hospitalizations are not required and marked 
interference due solely to the bilateral disability of the feet 
is not shown, although there is a significant effect.  Thus, the 
assigned schedular rating is adequate and referral for 
consideration of an extraschedular rating is not required.  

So, as it stands, the claim must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  








ORDER

An evaluation in excess of 30 percent for bilateral plantar 
bursitis, bilateral pes planus with residuals of bilateral stress 
fractures of the feet and calcaneal spurring, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


